June 1, 2010   Exhibit 10.6 (b)

Cantab Capital Partners LLP
Daedalus House, Staton Rd.
Cambridge CB1 2RE
UK
Attention: Mr. Christopher Pugh
     Re:     Management Agreement Renewals
Dear Mr. Pugh:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2011 and
all other provisions of the Management Agreements will remain unchanged.

  •   CTA Capital LLC     •   Emerging CTA Portfolio LP

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CERES MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro
 
Jennifer Magro    
 
  Chief Financial Officer & Director    

CANTAB CAPITAL PARTNERS LLP

         
By:
Print Name:
  /s/ Chris Pugh
 
Chris Pugh    

JM/sr

 